          Case 4:20-mj-01070-DLC Document 36 Filed 07/02/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT FOR THE
                             DISTRICT OF MASSACHUSETTS

IN THE MATTER OF                               )
THE EXTRADITION OF                             )       Case No. 20-mj-1069-DLC
MICHAEL L. TAYLOR                              )
                                               )
                                               )
IN THE MATTER OF                               )
THE EXTRADITION OF                             )       Case No. 20-mj-1070-DLC
PETER M. TAYLOR                                )


NOTICE OF JAPAN’S SUBMISSION OF ITS REQUESTS FOR THE EXTRADITIONS
            OF MICHAEL L. TAYLOR AND PETER M. TAYLOR

       The United States, through Assistant United States Attorney Stephen W. Hassink, hereby

advises the Court that Japan’s requests for the extraditions of Michael L. Taylor and Peter M. Taylor

have been submitted to the U.S. Department of State in accordance with the extradition treaty between

the United States and Japan. Once the undersigned Assistant United States Attorney receives the

requests, he will provide a courtesy copy to defense counsel.


Date: July 2, 2020
                                               Respectfully submitted,


                                               ANDREW E. LELLING
                                               United States Attorney

                                               By:/s/ Stephen W. Hassink
                                               STEPHEN W. HASSINK
                                               Assistant United States Attorney

                                               /s/ Philip A. Mirrer-Singer
                                               PHILIP A. MIRRER-SINGER
                                               Trial Attorney
          Case 4:20-mj-01070-DLC Document 36 Filed 07/02/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE

        I, Stephen W. Hassink, Assistant U.S. Attorney, do hereby certify that on July 2, 2020, I
served a copy of the foregoing on all registered parties by electronic filing on ECF.

                                                               /s/ Stephen W. Hassink
                                                               Stephen W. Hassink
                                                               Assistant U.S. Attorney




                                                  2
